Title: To James Madison from Jacquelin Ambler, 8 February 1783
From: Ambler, Jacquelin
To: Madison, James


Dear Sir
Richmond Virga. 8. Feby. 83.
Being very much engaged myself I obtained Mr. Webb’s Assistance to procure answers to the other Queries, which he has done & I believe as fully as they can be at this time. I enclose also a State of your Accot. against the Commonwealth, for your Inspection. You will please to make such additions & corrections as you may find necessary.
I have endeavoured by taking the mean of depreciation, according to the Scales left here by Colo. Bland, to do both the State & you justice. minute fractions were not attended to.
I informed you by the last mail that I had written to a Mr. William Satchell Shff of Northampton County (on the Eastern Shore) to remit to Mr. Jones, or any other Gentleman of the Delegation, what Specie he has in his hands payable for Taxes, which I understood from a letter he wrote Mr. Webb was not much Short of £500. provided he could do it on certainty, and in a reasonable time. I was induced to press this matter earnestly on Mr. Satchell on two accounts—in the first place I was apprehensiv[e] you stood much in need of a remittance, & there was little probability of making one from the Treasury until late in March & in the next place the risk that would attend bringing the Money over the Bay while the Enenimies Barges are cruizing. Unfortunately the Person who is to carry the Letter to Mr. Satchell is still detained here: I hardly know what to advise as the best meens for obtaining this Money in time. it is too inconsiderable a sum to hire an Express at Philadel. to go for it—especially as there is a possibility that Mr. Satchell may either bring or send the money here before my Letter reaches him.
I send you another letter, however, for him in case any favorable opportunity should offer from Phil to that part of the Country.
